Per Curiam.
The moratorium laws  do not prevent, and plaintiff was entitled to bring suit on the bond against the original obligors for accrued interest. The conveyance of the property by the obligors to other persons who are the present owners of the property, did not require plaintiff to exhaust its remedies against such owners or the property. Plaintiff was entitled to summary judgment.
Order reversed, with ten dollars costs, and motion for summary judgment granted.
All concur. Present — Hammer, Shientag and Noonan, JJ.